FILED
                            NOT FOR PUBLICATION                              MAR 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 15-10148
                                                 Nos. 15-10149
               Plaintiff - Appellee,
                                                 D.C. Nos. 4:14-cr-01348-CKJ
 v.                                                        4:11-cr-03921-CKJ

MARTIN OMAR RAMIREZ-
BUSTAMANTE, a.k.a. Martin Omar                   MEMORANDUM*
Ramirez, a.k.a. Mario Rodriguez-Vasquez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      In these consolidated appeals, Martin Omar Ramirez-Bustamante appeals the

24-month sentence imposed following his guilty-plea conviction for reentry of a

removed alien, in violation of 8 U.S.C. § 1326, and the 21-month partially

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
consecutive sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Ramirez-Bustamante contends that the district court erred by imposing the

sentences to run partially consecutive, rather than fully concurrent. He argues that

the aggregate 36-month sentence is substantively unreasonable in light of his age,

military service, and reasons for reentering the United States. The district court did

not abuse its discretion in imposing Ramirez-Bustamante’s sentence. See Gall v.

United States, 552 U.S. 38, 51 (2007). The aggregate sentence is substantively

reasonable in light of the relevant 18 U.S.C. § 3553(a) sentencing factors and the

totality of the circumstances, including Ramirez-Bustamante’s criminal and

immigration history. See Gall, 552 U.S. at 51; United States v. Simtob, 485 F.3d

1058, 1062-63 (9th Cir. 2007); see also U.S.S.G. § 7B1.3(f) (recommending that a

revocation sentence run consecutively to any other term of imprisonment).

      AFFIRMED.




                                          2                           15-10148 & 15-10149